254 F.2d 958
Matter of Kenneth HUSNEY of Petition for Naturalization, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 317.
Docket 24976.
United States Court of Appeals Second Circuit.
Argued May 15, 1958.
Decided May 15, 1958.

Appeal from the United States District Court for the Eastern District of New York; Walter Bruchhausen, Judge.
Abraham Ross, Laurelton, N. Y., for petitioner-appellant.
Cornelius Wickersham, Jr., U. S. Atty., Eastern District of New York, Brooklyn, N. Y. (Robert A. Morse, Asst. U. S. Atty., Brooklyn, N. Y., on the brief), for respondent-appellee.
Before SWAN, HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
Affirmed in open court, 140 F. Supp. 503.